USA-74-24B
(Rev. 05/01)

HOUSTON DIVISION

USAO Number: 2018R38626
Magistrate Number:

CRIMINAL INDICTMENT

 

UNITED STATES of AMERICA
VS.

CRIMINAL DOCKET

seat eco 19GR_651

uthern District of Texas
Se FILED

AUG 2 8 2018
Filed Judge:

David J. Bradley, Clerk of Court ATTO RN EYS:

RYAN K. PATRICK, USA

STUART A. BURNS, AUSA

 

Jk
i

(713) 567-9000

(713) 567-9000

 

 

 

 

 

Appt'd | Private
Carlos Ruben RAMIREZ-Monroy LE] L]
L] (_]
CL] C]
LJ [|
LJ L]

 

 

Ct. 1: Conspiracy to Possess With Intent to Distribute a Controlled Substance [21 USC § 846]

CHARGE:

 

(TOTAL)
(COUNTS:)

 

(1)

 

 

 

 

PENALTY: Ct. 1: Not less than 10 years up to life imprisonment, $10,000,000 fine, at least 5 yrs. SR, $100.00 SA per count

{7 In Jail
{_] On Bond

No Arrest

NAME & ADDRESS
of Surety:

PROCEEDINGS:

 

 

 

 
